Name: Council Regulation (EEC) No 4163/87 of 21 December 1987 on the application of Decision No 1/87 of the EEC-Israel Cooperation Council again amending Articles 6 and 17 of the Protocol concerning the definition of the concept of ' originating products' and methods of administrative cooperation
 Type: Regulation
 Subject Matter: Asia and Oceania;  international affairs;  executive power and public service;  international trade;  monetary economics
 Date Published: nan

 31 . 12 . 87 Official Journal of the European Communities No L 397 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 4163 / 87 of 21 December 1987 on the application of Decision No 1 / 87 of the EEC-Israel Cooperation Council again amending Articles 6 and 17 of the Protocol concerning the definition of the concept of 'originating products' and methods of administrative cooperation THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the Agreement between the European Economic Community and the State of Israel ( J ) was signed on 11 May 1975 and entered into force on 1 July 1975 ; Whereas under Article 25 of the Protocol concerning the definition of the concept of 'originating products' and methods of administrative cooperation , which is an integral part of the Agreement , the cooperation Council adopted Decision No 1 / 87 again amending Articles 6 and 17 ; Whereas it is necessary to apply this Decision in the Community , HAS ADOPTED THIS REGULATION: Article 1 Decision No 1 / 87 of the EEC-Israel Cooperation Council shall be applicable in the Community . The text of the Decision is attached to this Regulation . Article 2 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1987 . For the Council The President B. HAARDER ( ») OJ No L 136 , 28 . 5 . 1975 , p. 3 .